DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election of Group I claims 1-2, 5-8 and 18-19, in the reply filed on 06/27/2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The claims 3-4 and 9-17 are withdrawn from consideration. 
The Examiner requested on 03/04/2022 that Applicant elected a single grouping of patentably indistinct species of obvious variants of active components, transition metal, a polyhydroxy aromatic ring group, and carrier. 
According to MPEP that “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
In this case, the examiner found tannic acid as polyhydroxy aromatic ring groups, and Fe metal species in the prior art of Caruso et al. (WO 2014/197940 A1), they are used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. See the detailed discussion below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 5-8 and 18-19 are under 35 U.S.C. 103(a) as being unpatentable over Caruso et al. (WO 2014/197940 A1, applicants submitted in IDS).
Regarding claim 1, Caruso et al. teach metal-polyphenol complex (applicant’s active component) on the surface of substrate inorganic oxides ([68])  (applicant’s carrier) comprising Fe metal (applicant’s transition metal as a center atom) bonded to polyphenol aromatic ring group including tannic acid (Figure 2, Abstract and [0012]-[0018]).
The Fe metal and the polyhydroxy groups of polyphenol are bonded by Fe-OH coordination bond and Fe-oxygen covalent bond, therefore the Fe-polyphenol complex has at least one Fe-hydroxyl coordination bond and at least one metal-oxygen covalent bond as the instant claim.
The preamble of "A hydroformylation catalyst….” recites in claim 1 is interpreted as intended use. Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the reference of Caruso et al. teaches the same composition as the instant claim, the resulting catalyst would expect to be capable of performing these specific chemical reactions of hydroformylations as per applicant claim 1. Therefore it meets the claim limitations.
Regarding claims 2 and 18, as discussed above, the catalyst taught by Caruso et al. has Fe metal and the polyhydroxy groups of polyphenol are bonded by Fe-OH coordination bond and Fe-oxygen covalent bond, therefore the Fe-polyphenol complex has at least one Fe-hydroxyl coordination bond and at least one metal-oxygen covalent bond as the instant claim.
Regarding claims 5-7, as discussed above, the catalyst taught by Caruso et al. comprises at least one Fe-OH coordination and covalent bonds as the instant claims.
The Fe-OH complexes taught by Caruso et al. form a network with each other by cross-linking of hydrogen bonds on the surface of substrate inorganic oxide such as silica  (Abstract, [0006], [68]-[70], [117]-[119] and Figure 2).
Regarding claim 8, the mass ratio of the active component and the carrier taught by Caruso et al. is 5:100 which is encompassed by the instant claimed ranges (Example 2 on page 31). 
Regarding claim 19, as discussed above, the catalyst taught by Caruso et al. comprises an inorganic oxide such as silica. It is commonly used due to the relative ease of access of material and relatively low cost ([68]-[70]).
Although Caruso et al. do not specific disclose the use of alumina as per applicant claim 19, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute silica taught by Caruso et al. with alumina as an alternative carrier of inorganic oxide substrate which is, ease of access of commonly used a catalyst carrier material and relatively low cost, and would expect to achieve the same results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738